Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into as of December 1, 2003 by and
between GREATER BAY BANCORP (the “Company”), a California corporation, and BYRON
SCORDELIS (“Executive”).

 

RECITALS:

 

A. The Company is a registered financial holding company under the Gramm Leach
Bliley Act and is subject to the supervision and regulation of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”).

 

B. The Company and the Executive desire to terminate that certain Employment
Agreement dated as of March 26, 2001, as amended by Amendment No. 1 dated April
14, 2003 (the “Existing Agreement”), and enter into a new employment agreement
for the purposes of engaging the services of Executive as President and Chief
Executive Officer of the Company.

 

C. In so doing, the Company desires to avail itself of the skill, knowledge and
experience of the Executive in order to ensure the successful management of its
business and to delineate the rights, obligations and responsibilities of the
Company and the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the company and the Executive agree as follows:

 

1. Termination of Existing Agreement. The Company and the Executive acknowledge
and agree that the Existing Agreement is hereby terminated as of the Effective
Date (as defined in Section 3 hereof) of this Agreement and superseded in its
entirety by this Agreement.

 

2. Duties and Obligations of the Executive. Beginning on the Effective Date, the
Executive shall serve as the President and Chief Executive Officer of the
Company and shall be appointed as a member of the Board of Directors of the
Company. The Executive shall perform the customary duties of such office as may
from time to time be reasonably requested of him by the Company’s Board of
Directors. Such duties shall include, but are not limited to:

 

(a) Maintaining a good relationship with the Company’s shareholders, regulatory
agencies and governmental authorities;

 

(b) Providing leadership in planning, strategic development and implementation
of the Company’s business plans and affairs; and



--------------------------------------------------------------------------------

(c) Participating in community affairs which are beneficial to the Company and
its subsidiaries.

 

3. Term of Employment. The Company shall employ Executive, and Executive shall
accept employment with the Company, as President and Chief Executive Officer for
a period of five years beginning January 1, 2004 (the “Effective Date”), upon
the terms and conditions herein set forth.

 

4. Devotion to the Company’s Business.

 

(a) The Executive shall devote his full business time, ability and attention to
the business of the Company during the term of this Agreement and shall not
during the term of this Agreement engage in any other business activities,
duties or pursuits whatsoever, or directly or indirectly render any services of
a business, commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of the Company’s Board of Directors. However, the expenditure of
reasonable amounts of time for educational, charitable or professional
activities shall not be deemed a breach of this Agreement if those activities do
not materially interfere with the services required of the Executive under this
Agreement. Nothing in this Agreement shall be interpreted to prohibit the
Executive from making passive personal investments. However, the Executive shall
not directly or indirectly acquire, hold or retain any interest in any business
competing with or similar in nature to the business of the Executive (except for
shares of stock, or options exercisable for such stock, of the Executive’s
former employer).

 

(b) The Executive agrees to conduct himself at all times with due regard to
public conventions and morals. The Executive further agrees not to do or commit
any act that will reasonably tend to shock or offend the community and have a
material adverse effect upon the Company.

 

(c) The Executive hereby represents and agrees that the services to be performed
under the terms of this Agreement are of a special, unique, unusual,
extraordinary and intellectual character that gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law. The Executive therefore expressly agrees that the Company, in
addition to any other rights or remedies that the Executive may possess, shall
be entitled to injunctive and other equitable relief to prevent or remedy a
breach of this Agreement by the Executive.

 

5. Noncompetition by Executive. The Executive shall not, during the term of this
Agreement, directly or indirectly, either as an employee, employer, consultant,
agent, principal, stockholder, officer, director or in any other individual or
representative capacity, engage or participate in any competitive banking or
financial services business without the prior written consent of the Company.

 

6. Indemnification. The Company agrees to indemnify the Executive in accordance
with the terms of the Company’s standard indemnification agreement and

 

2



--------------------------------------------------------------------------------

applicable law, to be executed by the Company and the Executive concurrently
herewith. The Company represents and warrants that it has directors and officers
liability insurance coverage and that it currently intends to maintain such
insurance during the term of this Agreement.

 

7. Disclosure of Information. The Executive shall not, either before or after
termination of this Agreement, without the prior written consent of the
Company’s Board of Directors or except as required by law to comply with legal
process, including, without limitation, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process, disclose to anyone any financial information, trade or business
secrets, customer lists, computer software or other information not otherwise
publicly available concerning the business or operations of the Company and/or
one or all of its subsidiaries. The Executive further recognizes and
acknowledges that any financial information concerning any customers of the
Company or its subsidiaries, as it may exist from time to time, is strictly
confidential and is a valuable, special and unique asset of the Company’s
business. The Executive shall not, either before or after termination of this
Agreement, without such consent or except as required by law, disclose to anyone
said financial information or any part thereof, for any reason or purpose
whatsoever. In the event the Executive is required by law to disclose such
information described in this Section 7, the Executive will provide the Company
and its counsel with immediate notice of such request so that they may consider
seeking a protective order. If, in the absence of a protective order or the
receipt of a waiver hereunder, the Executive is nonetheless, in the written
opinion of knowledgeable counsel, compelled to disclose any of such information
to any tribunal or any other party or else stand liable for contempt or suffer
other material censure or material penalty, then the Executive may disclose (on
an “as needed” basis only) such information to such tribunal or other party
without liability hereunder. This Section 7 shall survive the expiration or
termination of this Agreement.

 

8. Written, Printed or Electronic Material. All written, printed or electronic
material, notebooks and records, including, without limitation, computer disks
used by the Executive in performing duties for the Company, other than the
Executive’s personal notes and diaries, are and shall remain the sole property
of the Company. Upon termination of employment, the Executive shall promptly
return all such material (including all copies, extracts and summaries thereof)
to the Company. This Section 8 shall survive expiration or termination of this
Agreement.

 

9. Base Salary. In consideration for the services to be performed hereunder, the
Executive shall receive a salary in the minimum amount of $575,000 per annum,
payable in substantially equal installments during the term of this Agreement in
accordance with the Company’s normal payroll practices, subject to applicable
adjustments for withholding taxes. The Executive shall receive such annual
increases in salary, if any, as may be determined by the Company’s Board of
Directors, in its sole discretion.

 

3



--------------------------------------------------------------------------------

10. Disability Insurance. During the term of this Agreement, the Company shall
provide the Executive with a disability insurance policy, subject to the
Executive’s satisfactory medical evaluation as may be required by the proposed
insurance carriers. The premiums for such policy (a maximum of $5,000 per year)
will be paid 50% by the Company and 50% by the Executive.

 

11. Incentive Compensation. The Compensation Committee of the Company’s Board of
Directors will determine the amount, if any, of pre-tax net profit of the
Company available for allocation and distribution as incentive compensation and
the amount of any incentive payable to the Executive pursuant to the Company’s
executive incentive compensation program (the “Program”). Pre-tax net profit for
purposes of the determination is defined as actual pre-tax net profit before
allocation of any incentive compensation.

 

Distribution of any incentive compensation pursuant to the Program shall be made
only to employees of the Company eligible to participate in the Program and who
are employed by the Company at the time any such distribution is made. Any such
distribution of incentive compensation shall be prorated for any partial year.

 

12. Stock Options and Restricted Stock. At the first Compensation Committee
meeting immediately following the Effective Date, the Compensation Committee
will grant to the Executive options to purchase 50,000 shares of the Company’s
common stock and 10,000 shares of restricted stock under the Company’s 1996
Amended and Restated Stock Option Plan. The Company may, but is not obligated
to, grant additional options or shares of restricted stock to the Executive in
the future. Any such grants shall be evidenced by an agreement to be entered
into between the Company and the Executive. No rights of employment shall be
conferred upon the Executive or result from any such agreement. Future stock
option or restricted stock grants shall be at the sole discretion of the
Company’s Compensation Committee.

 

13. Other Benefits. The Executive shall be entitled to those employee benefits
adopted by the Company for all employees of the Company, subject to applicable
qualification requirements and regulatory approval requirements, if any. The
Executive shall be further entitled to the following additional benefits which
shall supplement or replace, to the extent duplicative of any part or all of the
general employee benefits, the benefits otherwise provided to the Executive:

 

(a) Vacation. Employee shall be entitled to five weeks annual vacation leave at
his then existing rate of full salary each year during the term of this
Agreement. The Executive may be absent from his employment for vacation as long
as such leave is reasonable and does not jeopardize his responsibilities and
duties specified in this Agreement. The length of vacation should not exceed two
weeks without the approval of the Company’s Compensation Committee. Vacation
time will accrue in accordance with the Company’s personnel policies.

 

4



--------------------------------------------------------------------------------

(b) Automobile Allowance and Insurance. The Company shall pay to the Executive
an automobile allowance of $1,000 per month during the term of this Agreement.
The Executive shall acquire or otherwise make available for his business and
personal use an automobile, suitable to his position, and (i) maintain it in
good condition and repair; and (ii) maintain public liability insurance and
property damage insurance policies with insurer(s) acceptable to the Company and
such coverages in such amounts as may be acceptable to the Company from time to
time.

 

(c) Employee Benefits. The Executive shall be eligible to participate in the
Company’s group life, health (including medical, dental and hospitalization),
accident and disability insurance coverage for the Executive and his dependents
on the same terms as the Company offers to its employees generally. The
Executive shall also be eligible to participate in the Company’s Deferred
Compensation Plan.

 

(d) Supplemental Executive Retirement Program. As soon as practical after
execution of this Agreement, but not later than December 31, 2003, the Company
shall provide the Executive with an agreement providing supplemental executive
retirement benefits, subject to the ability of the Company to obtain insurance
on the life of the Executive on terms deemed reasonable to the Company in its
sole discretion. Subject to the terms of such agreement, these benefits will
provide for a lifetime defined benefit and a secured benefit under a secular
trust, for a total benefit equal to 70% of the Executive’s base salary as set
forth in the first sentence of Section 9 hereof, such amounts to be paid to the
Executive upon normal retirement age of 62 years. Such agreement shall also
provide a life insurance component and full vesting upon a “Change in Control”
(as defined in such agreement) of the Company. The amount of the defined benefit
and the secured benefit shall be subject to annual review by the Company’s
Compensation Committee.

 

(g) Country Club Dues. The Company shall pay the Executive’s monthly membership
dues at the Los Altos Hills Country Club.

 

(h) Health Club Membership. The Company will pay the membership dues for a
health club of the Executive’s choosing up to $7,500 per year.

 

14. Annual Physical Examination. The Company shall pay or reimburse the
Executive for the cost, above any insurance coverage, of an annual physical
examination conducted by a California licensed physician selected by the
Executive and reasonably acceptable to the Company. The Executive shall report
the general substance of the physician’s overall evaluation of the Executive’s
physical condition to the Company’s Executive Committee as soon as reasonably
practicable following the Executive’s receipt of such information from the
physician.

 

15. Business Expenses. The Executive shall be reimbursed for all ordinary and
necessary expenses incurred by the Executive in connection with his employment.
The Executive shall also be reimbursed for expenses incurred in activities
associated with promoting the business of the Company, including expenses for
approved club

 

5



--------------------------------------------------------------------------------

memberships, entertainment, travel and other expenses for attendance at
conventions and education programs, and similar items. The Company will pay for
or will reimburse the Executive for such expenses upon presentation by the
Executive from time to time of receipts or other appropriate evidence of such
expenditures. Any club memberships shall be subject to the advance approval by
the Company’s Compensation Committee. During the term of this Agreement, the
Executive shall have an option to purchase any club memberships from the Company
if the Company decides to terminate any such membership. Upon termination of
employment, the Executive shall have an option to purchase any club memberships
from the Company during the six-month period following such termination. Any
purchase by the Executive from the Company of a club membership, either during
the term of this Agreement or upon termination of employment, shall be at the
same purchase price paid by the Company to acquire each club membership, unless
otherwise agreed by the Company and the Executive.

 

16. Termination of Agreement.

 

(a) Termination for Cause. This Agreement shall terminate immediately without
further act of the parties upon the termination of Executive’s employment for
“cause.” For purposes of this Agreement, “cause” shall mean (i) the Executive’s
conviction of any felony which has a material adverse effect on the Company or
its subsidiaries; (ii) the Executive’s deliberate violation of any state or
federal banking or securities laws, or the Bylaws, rules, policies or
resolutions of the Company, or the rules or regulations of the Federal Reserve
Board, the California Department of Financial Institutions, the Office of the
Comptroller of the Currency, the Federal Deposit Insurance Corporation or other
regulatory agency or governmental authority having jurisdiction over the Company
or its subsidiaries, which violation has a material adverse effect upon the
Company or its subsidiaries; (iii) disclosure of any of the proprietary or
confidential information of the Company which has a material adverse effect upon
the Company or its subsidiaries; (iv) the inducement of any client or customer
of the Company to break any contract with the Company which has a material
adverse effect upon the Company or its subsidiaries; (v) the engagement of any
conduct which constitutes unfair competition with the Company which has a
material adverse effect upon the Company or its subsidiaries; or (vi) the
removal of the Executive from office by any court or bank regulatory agency. As
used in this Section 16(a), the term Company includes wholly owned subsidiaries
of the Company.

 

Upon a termination for cause, the Executive’s right to receive compensation and
benefits under this Agreement shall terminate immediately upon the effective
date of the termination for cause, except that any vested rights of the
Executive shall not be affected.

 

(b) Termination by the Company. The Employer may, at its election and in its
sole discretion, terminate this Agreement for any reason, or for no reason, by
giving not less than 90 days’ prior written notice of termination to the
Executive, without prejudice to any other remedy to which the Company may be
entitled either at law, in equity or under this Agreement. Upon such
termination, the Executive shall be entitled to

 

6



--------------------------------------------------------------------------------

receive any employment benefits which shall have accrued prior to such
termination and the severance pay specified in Section 16(d) below.

 

(c) Termination by the Executive. This Agreement may be terminated by the
Executive for any reason, or no reason, by giving not less than 90 days’ prior
written notice of termination to the Company. Upon such termination, all rights
and obligations accruing to the Executive under this Agreement shall cease,
except that such termination shall not prejudice the Executive’s rights
regarding employment benefits which shall have accrued prior to such termination
and any other remedy which the Executive may have at law, in equity or under
this Agreement, which remedy accrued prior to such termination.

 

(d) Severance Pay – Termination by the Company. In the event of termination by
the Company pursuant to Section 16(b) or by the Executive pursuant to Section
16(c) for “Good Reason” (as defined below), the Executive shall be entitled to
receive severance pay equal to 30 months’ base salary, at the Executive’s rate
of salary immediately preceding the date of termination (the “Reference
Salary”), plus three times the average of the annual and/or incentive bonuses
paid to the Executive over the three years immediately preceding such
termination, payable in a lump sum (the “Reference Bonus”). In addition, all
restricted stock, stock options and other equity incentives held by the
Executive shall vest and become immediately exerciseable, as the case may be.
For purposes of the Supplemental Executive Retirement Program referred to in
Section 13(d), the Executive shall be deemed to have three additional years of
age and service.

 

Notwithstanding the foregoing, in the event of a “change in control” as defined
in subsection (e) below, the Executive shall not be entitled to severance pay
pursuant to this subsection (d) and any rights of the Executive to severance pay
shall be limited to such rights as are specified in subsection (e) below. The
Executive acknowledges and agrees that severance pay pursuant to this subsection
(d) is in lieu of all damages, payments and liabilities on account of the early
termination of this Agreement and the sole and exclusive remedy for the
Executive terminated at the will of the Company pursuant to Section 16(b) or by
the Executive for Good Reason pursuant to Section 16(c).

 

For purposes of this Agreement, “Good Reason” shall mean (i) any diminution in
the scope of the Executive’s title, position, authority, duties or
responsibilities, (ii) any adverse change in the Executive’s base salary, except
as specifically provided herein, (iii) any relocation of the Executive outside
of the eight counties that comprise the San Francisco Bay Area, or (iv) any
material breach of this Agreement by the Company.

 

(e) Severance Pay – Change in Control. In the event of a “change in control” as
defined herein and within a period of two years following consummation of such a
change in control (i) the Executive’s employment is terminated; or (ii) any
adverse change occurs in the nature and scope of the Executive’s position,
responsibilities, duties, salary, benefits or location of employment; or (iii)
any event occurs which reasonably constitutes a demotion, significant diminution
or constructive termination (by resignation or otherwise) of the Executive’s
employment, the Executive shall be entitled to receive

 

7



--------------------------------------------------------------------------------

severance pay in addition to any bonus or incentive compensation payments due
the Executive. Any such severance pay due the Executive shall be in an amount
equal to 36 months of the Reference Salary plus three times the Reference Bonus.

 

In addition to the change in control severance payment rights of the Executive
described above and notwithstanding any other provisions of this Agreement, the
Executive shall be entitled to receive the severance payments specified in this
Section 16(e) in the event that the Executive voluntarily terminates his
employment with the Company or its successor effective on a date within the 30
day period immediately after the expiration of the sixth month following a
change in control. The Executive shall deliver written notice to the Company of
his intention to terminate employment specifying the effective date within such
30 day period described above, which notice must be received by the Company not
less than 20 days prior to the expiration of the sixth month following such a
change in control.

 

If all or any portion of the amounts payable to the Executive under this
Agreement, either alone or together with other payments which the Executive has
the right to receive from the Company, constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), that are subject to the excise tax imposed by Section 4999
of the Code (or similar tax and/or assessment), the Company (and its successor)
shall increase the amounts payable under this Agreement to the extent necessary
to afford the Executive substantially the same economic benefit under this
Agreement as the Executive would have received had no such excise tax been
imposed on the payments due the Executive under this Agreement. The
determination of the amount of any such excise taxes shall be made initially by
the independent accounting firm employed by the Company immediately prior to the
occurrence of the event constituting a change in control.

 

If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable to
the Executive is greater than the amount initially so determined, then the
Company (or its successor) shall pay to the Executive an amount equal to the sum
of such additional excise taxes and any interest, fines and penalties resulting
from such underpayment, plus an amount necessary to reimburse the Executive
substantially for any income, excise or other taxes payable by the Executive
with respect to such amounts.

 

Any such severance shall be payable, at the Executive’s election, in a lump sum
or in substantially equal bi-weekly installments for a period of 12 months. Such
severance payments, if any, shall be in lieu of all damages, payments and
liabilities on account of the events described above for which such severance
payments, if any, may be due the Executive and any severance payment rights of
Executive under Section 16(d) of this Agreement. This subsection (e) shall be
binding upon and inure to the benefit of the parties and any successors or
assigns of the Company or any “person” as defined herein.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive shall not be entitled to receive
nor shall the Company, its successors, assigns or any “person” as defined herein
be obligated to pay severance payments pursuant to this subsection (e) in the
event of an occurrence described in section 16(a).

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive,
and the Company shall not pay, any amount under this Agreement that is
prohibited by Section 359.1 of the Federal Deposit Insurance Corporation Rules
and Regulations.

 

(f) Upon termination of the Executive’s employment pursuant to any provision of
this Section 16, the Executive shall tender his resignation from the Board of
Directors of the Company and all of its subsidiaries.

 

17. Change in Control Definition. The term “change in control” shall mean the
first to occur of any of the following events with respect to the Company:

 

(a) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which becomes
the beneficial owner (as that term is used in section 13(d) of the Exchange
Act), directly or indirectly, of 25% or more of the Company’s’ capital stock
entitled to vote in the election of directors, other than a group of two or more
persons not (i) acting in concern for the purpose of acquiring, holding or
disposing of such stock or (ii) otherwise required to file any form or report
with any governmental agency or regulatory authority having jurisdiction over
the Company which requires the reporting of any change in control;

 

(b) During any period of not more than two consecutive years, not including any
period prior to the date of this Agreement, individuals who, at the beginning of
such period, constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the company to effect a transaction described in Section 17(a),
(c), (d) or (e) of this Agreement) whose appointment to the Board of Directors
or nomination for election to the Board of Directors was approved by a vote of
at least 75% of the directors then still in office (the “Incumbent Board”),
either were directors at the beginning of such period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

 

(c) The effective date of any consolidation or merger of the Company or other
similar business combination (collectively, a “Business Combination”) (after all
requisite shareholder, applicable regulatory and other approvals and consents
have been obtained), unless following such Business Combination the holders of
the voting capital stock of the Company immediately prior to the Business
Combination hold more than 50% of the voting capital stock of the surviving
entity immediately after the Business Combination and at least a majority of the
members of the board of directors of the corporation resulting from the Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the board providing for such Business
Combination;

 

9



--------------------------------------------------------------------------------

(d) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(e) The shareholders of the Company approve the sale or transfer of
substantially all of the Company’s assets to parties that are not within a
“controlled group of corporations” (as that term is defined in section 1563 of
the Code) in which the Company is a member.

 

18. Notices. Any notices to be given hereunder by either party to the other
shall be in writing and may be transmitted by personal delivery or by U.S. mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the parties at the address listed as follows:

 

If to the Company:

   Greater Bay Bancorp      400 Emerson Street, 3rd Floor      Palo Alto,
California 94301     

Attention: Chairman of the Board

 

If to the Executive:    Byron Scordelis      Greater Bay Bancorp      400
Emerson Street, 3rd Floor      Palo Alto, California 94301

 

Each party may change the address for receipt of notices by written notice in
accordance with this Section 18. Notices delivered personally shall be deemed
received as of the date of actual receipt; mailed notices shall be deemed
received as of three days after the date of mailing.

 

19. Arbitration. All claims, disputes and other matters in questions arising out
of or relating to this Agreement or the breach or interpretation thereof shall
be resolved by binding arbitration before a representative member, selected by
the mutual agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc., San Francisco, California (“JAMS”), in accordance with the rules
and procedures of JAMS then in effect. In the event JAMS is unable or unwilling
to conduct such arbitration, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties,
of the American Arbitration Association, San Francisco, California (“AAA”),
shall conduct such binding arbitration in accordance with the rules and
procedures of the AAA then in effect. Notice of the demand for arbitration shall
be filed in writing with the other party to this Agreement and with JAMS (or
AAA, if necessary). In no event shall the demand for arbitration be made after
the date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. Any award rendered by JAMS or AAA shall be in writing and shall be
final and binding upon the parties, and as applicable, their respective heirs,
beneficiaries, legal representatives, agents, successors and assigns, and may be
entered in any court having jurisdiction thereof.

 

10



--------------------------------------------------------------------------------

The obligation of the parties to arbitrate pursuant to this Section 19 shall be
specifically enforceable in accordance with, and shall be conducted consistently
with, the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure. Any arbitration hereunder shall be conducted in Palo Alto,
California, unless otherwise agreed to by the parties. Each party shall be
entitled to discovery under the provisions of the California Arbitration Act and
shall have the right to subpoena witnesses and documents for the arbitration.
All rights, causes of action, remedies and defenses available under California
and federal law and equity are available to the parties hereto, and shall be
applicable as though in a court of law, including the right to file a motion for
summary judgment.

 

The Company agrees to pay the fees and costs of the arbitration under this
Section 19. Each party shall pay for its own costs and attorneys’ fees. However,
the arbitrator may award reasonable fees and costs to the prevailing party in
the arbitration.

 

This agreement to arbitrate shall survive the termination of this Agreement.

 

20. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the employment of
the Executive by the Company and contains all of the covenants and agreements
between the parties with respect to the employment of the Executive by the
Company. Each party to this Agreement acknowledges that no other
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
set forth herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding on either party.

 

21. Modifications. Any modification of this Agreement will be effective only if
it is in writing and signed by a party or its authorized representative.

 

22. Waiver. The failure of either party to insist on strict compliance with any
of the terms, provisions, covenants or conditions of this Agreement by the other
party shall not be deemed a waiver of any term, provision, covenant or
condition, individually or in the aggregate, unless such waiver is in writing,
nor shall any waiver or relinquishment of any right or power at any one time or
times be deemed a waiver or relinquishment of that right or power for all or any
other times.

 

23. Partial Invalidity. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.

 

24. Interpretation. This Agreement shall be construed without regard to the
party responsible for the preparation of the Agreement and shall be deemed to
have been prepared jointly by the parties. Any ambiguity or uncertainty existing
in this Agreement

 

11



--------------------------------------------------------------------------------

shall not be interpreted against either party, but according to the application
of other rules of contract interpretation, if an ambiguity or uncertainty
exists.

 

25. Governing Law and Venue. The laws of the State of California, other than
those laws denominated choice of law rules, shall govern the validity,
construction and effect of this Agreement.

 

26. Payments Due Deceased Executive. If the Executive dies prior to the
expiration of the term of his employment, any payments that may be due the
Executive from the Company under this Agreement as of the date of death shall be
paid to the Executive’s executors, administrators, heirs, personal
representatives, successors or assigns.

 

27. Representation. The parties hereto acknowledge that this Agreement was
drafted by the Company’s General Counsel. The Executive represents and
acknowledges that he is sophisticated in business matters (including, but not
limited to, employment agreements) and that he has had the opportunity to seek
independent legal advice.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

GREATER BAY BANCORP By:  

/s/ Duncan L. Matteson

--------------------------------------------------------------------------------

    Duncan L. Matteson    

Chairman of the Board

 

By:  

/s/ David L. Kalkbrenner

--------------------------------------------------------------------------------

    David L. Kalkbrenner     President and Chief Executive Officer

EXECUTIVE:

 

/s/ Byron Scordelis

--------------------------------------------------------------------------------

Byron Scordelis

 

13